              Case 1:19-cv-12564-MBB Document 38 Filed 08/04/20 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

                                        )
      AMERICAN CIVIL LIBERTIES UNION OF )
      MASSACHUSETTS and LAWYERS FOR     )
      CIVIL RIGHTS,                     )
                                        )
                         Plaintiffs,    )
                                        )                  C.A. No. 19-12564-MBB
                      v.                )
                                        )
      UNITED STATES DEPARTMENT OF       )
      HOMELAND SECURITY, IMMIGRATION )
      AND CUSTOMS ENFORCEMENT,          )
                                        )
                         Defendants.    )
                                        )
                                        )

                                  DEFENDANTS’ STATUS REPORT

            Defendants U.S. Immigration and Customs Enforcement (“ICE”) and United States

     Department of Homeland Security’s Office of Intelligence and Analysis (I&A) (collectively,

     “Defendants”), submit this status report.

I.      ICE

     The Court ordered that, as to the second Freedom of Information Act request, the “Warrant

     Service Officers” request that is at issue in this action, that the government produce the requested

     documents that it deems policy documents by July 31, 2020. Order of July 4, 2020. During the

     month of July, ICE reviewed a total of 508 pages of ICE records for this production; some of

     these pages were in addition to the documents identified as policy documents. Of these pages,

     ICE determined that 273 were non-responsive in nature and four pages required further

     coordination with another agency/component. The remaining 231 pages were produced to

     Plaintiff by overnight delivery on July 31, 2020. The produced documents contain redactions
         Case 1:19-cv-12564-MBB Document 38 Filed 08/04/20 Page 2 of 4



pursuant to Exemption 5, deliberative process, attorney work product and attorney/client

privileged material; Exemption 6, personnel files and similar files involving an unwarranted

invasion of privacy; Exemption 7(C), records compiled for law enforcement purposes reasonably

expected to constitute an unwarranted invasion of personal privacy; and Exemption 7(E), records

compiled for law enforcement purposes the release of which would disclose techniques and/or

procedures for law enforcement investigations or prosecutions or would disclose guidelines for

law enforcement investigations or prosecutions if such disclosure could reasonably be expected

to risk circumvention of the law, as well as techniques and procedures at issue not well known to

the public.

         ICE will process and produce 500 pages a month of documents responsive to the WSO

requests until production is competed, estimated to occur in April 2021. Because most of the

document requests seek sensitive law enforcement documents, processing of the requested

documents is a laborious process involving a number of levels of review and release

authorizations. As previously noted, ICE has previously produced 612 documents in response to

number 2 of the Warrant Service Officer request, which requested “All Memoranda of

Agreement and other contracts executed by ICE in connection with the WSO program, including

with any state or local government entity.”

       As to documents responsive to the first FOIA request, the “Gang Profiling Request,” with

the exception of item 10 of this Request, most of the requests are very broad in scope; and

Defendant ICE continues to object to them and to request that Plaintiffs narrow the requests.

ICE has repeatedly asked Plaintiff to clarify what records it is, in fact, seeking concerning the

Gang Profiling FOIA request. On June 9, 2020, ICE submitted a proposed narrowing of the

Gang Profiling FOIA request to Plaintiffs in efforts to start a constructive discussion with




                                                 2
                 Case 1:19-cv-12564-MBB Document 38 Filed 08/04/20 Page 3 of 4



      Plaintiffs to identify with more specificity the records Plaintiffs had in mind. In response,

      Plaintiff states that it will not engage in narrowing discussions at all until ICE collects all of

      many thousands of the documents requested by the Gang Profiling request and inform Plaintiff

      of the numbers of pages responsive to those requests. That response is inadequate; ICE suggests

      that if Plaintiff has reservations about ICE’s narrowing suggestions, that Plaintiff provide its own

      suggestions for narrowing its broad requests to particular documents that it is looking for, so that

      ICE can search for specific documents and not conduct a massive, labor intensive broad search, a

      search that, in its view, would be not only wasteful and expensive but far beyond what Plaintiff

      specifically wants to find out about ICE operations.

              For example, as previously noted, Plaintiff ACLU’s Gang Profiling requests lack

      information sufficient to identify record custodians or limitations on which parties ICE should

      task to conduct searches. Some of the requests are not limited by particular time periods,

      evidently requesting documents from the date of origin of the agency.

              ICE requests that Plaintiff commit to the narrowing that ICE has suggested or be

      amenable to developing narrowed searches with ICE. If the Parties are able discuss and come to

      agreement on narrowed search parameters, ICE’s search will be more focused, which will

      radically reduce the number of pages collected during the search and expedite the production

      process.



II.       DHS INTELLIGENCE AND ANALYSIS (I&A)

              The DHS Office of Intelligence and Analysis does not have documents in response to

      Plaintiffs’ second, WSO, FOIA request. With respect to the first, Gang Profiling Request, I&A

      has completed its search for responsive documents, finding an additional 89 pages of documents.



                                                         3
         Case 1:19-cv-12564-MBB Document 38 Filed 08/04/20 Page 4 of 4



Of those, 37 pages were referred to ICE as ICE documents, 27 pages were duplicates, and 25

pages were sent to Plaintiffs by cover letter dated July 26, 2020. These documents contain

redactions pursuant to Exemption 3,”information specifically exempted from disclosure by

statute;” Exemption 6, personnel or medical files and similar files; Exemption 7(E), law

enforcement information that would disclose techniques and procedures for law enforcement

investigation or prosecution or would disclose guidelines for law enforcement investigations or

prosecutions if such disclosure could reasonably be expected to risk circumvention of the law.




                                              Respectfully Submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Anita Johnson__________      ___
                                              ANITA JOHNSON
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov


                                  CERTIFICATE OF SERVICE


       I certify that this document will be filed through the electronic filing system of the Court,
which system will serve counsel for Plaintiffs electronically, on this fourth day of August 2020.

                                                      /s/ Anita Johnson
                                                      Assistant United States Attorney




                                                 4
